STONE, J.
In actions of trover, where the possession of the property has not been recovered or regained before the trial and judgment, the measure of damages, if the plaintiff succeed, is the value of the property converted, and interest upon it. And, in assessing the damages, the jury are not necessarily confined to the value at the time of the conversion. When this is the case, the interest should be computed from the time the jury elect in fixing the value. They should never fall below that, but may take any value proved, from the time of the conversion to the trial. But if before the trial the plaintiff regains possession of the property, this should be estimated in reduction of damages. In the ease last supposed, the measure of recovery is the actual injury the plaintiff has sustained at the hands of the defendant. This will include any diminution in the value of the property caused by the defendant’s detention or use, the value of the use of the property while detained by the defendant, and all expense the tort of the defendant has put upon the plaintiff, in recovering the possession. These principles are clearly settled in Ewing v. Blount, 20 Ala. 694, and we approve and follow them. They do not include counsel fees for prosecuting the action in trover.— Copeland v. Cunningham, 63 Ala. 394, and authorities cited.
The plaintiff, against the objection of defendant, was allowed to prove, as an item of damages, his railroad fare from Milledgeville, Georgia, to Opelika, Alabama, as an item of expense in recovering his horse. There is no pretense that Renfro had any agency in removing the horse from the one place to the other. The testimony is, that the horse was stolen from the plaintiff at Milledgeville, Georgia, was brought to Opelika by Iluguley, and was there traded to Renfro. This is not injury done by defendant to the plaintiff, and furnishes no ground of recovery. The court erred in admitting this evidence. — Bolling v. Tate, 65 Ala. 417.
Reversed and remanded.